Citation Nr: 1204586	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-09 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 12, 2001, for the award of service connection for type II diabetes mellitus, for accrued benefits purposes.

2.  Entitlement to an effective date earlier than February 15, 2002, for the award of service connection for peripheral neuropathy of the left lower extremity, for accrued benefits purposes.

3.  Entitlement to an effective date earlier than February 15, 2002, for the award of service connection for peripheral neuropathy of the right lower extremity, for accrued benefits purposes.

4.  Entitlement to an effective date earlier than February 15, 2002, for the award of service connection for peripheral neuropathy of the left upper extremity, for accrued benefits purposes.

5.  Entitlement to an effective date earlier than February 15, 2002, for the award of service connection for peripheral neuropathy of the right upper extremity, for accrued benefits purposes.

6.  Entitlement to an effective date earlier than April 12, 2001, for the award of service connection for erectile dysfunction, for accrued benefits purposes.

7.  Entitlement to an effective date earlier than April 12, 2001, for the award of special monthly compensation on account of the loss of use of a creative organ, for accrued benefits purposes.

8.  Entitlement to an effective date earlier than April 12, 2001, for the award of a 10 percent evaluation on account of multiple, noncompensable, service-connected disabilities, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from June 1952 to June 1972.  He was awarded the Purple Heart.  The Veteran died in December 2003 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant requested a hearing before the Board in an April 2008 VA Form 9.  In August 2008, prior to the scheduling of a hearing, the appellant notified VA that she wished to withdraw her Board hearing request.  Under these circumstances, the Board finds that the appellant has been afforded her opportunity for a hearing and that her request to testify before the Board has been withdrawn.  38 C.F.R. § 20.702(e) (2011). 


FINDINGS OF FACT

1.  By a January 2005 rating decision, in conjunction with the appellant's application for Dependency and Indemnity Compensation (DIC) benefits, the RO awarded the following for accrued benefits purposes:  service connection for type II diabetes mellitus, effective from April 12, 2001; service connection for peripheral neuropathy of the left lower extremity, effective from February 15, 2002; service connection for peripheral neuropathy of the right lower extremity, effective from February 15, 2002; service connection for peripheral neuropathy of the left upper extremity, effective from February 15, 2002; service connection for peripheral neuropathy of the right upper extremity, effective from February 15, 2002; service connection for erectile dysfunction, effective from April 12, 2001; special monthly compensation on account of the loss of use of a creative organ, effective from April 12, 2001; and a 10 percent evaluation on account of multiple, noncompensable, service-connected disabilities, effective from April 12, 2001.

2.  The RO notified the appellant of the above awards by a letter dated in March 2005.  The appellant did not appeal the decision within one year of notification.

3.  In February 2007, the appellant's representative contacted the RO and indicated that the appellant was requesting an earlier effective date for the DIC award.


CONCLUSIONS OF LAW

1.  The January 2005 RO decision, which awarded accrued benefits, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The claims for earlier effective dates for the awards of accrued benefits are legally insufficient.  38 U.S.C.A. § 7105 (West 2002); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the appellant filed an application for DIC benefits in February 2004 after the Veteran passed away in December 2003.  In a September 2004 rating decision, the RO granted service connection for the cause of the Veteran's death.  In a notice letter dated later that month, the RO indicated that accrued benefits could not be paid.  Thereafter, in a January 2005 rating decision, the RO did award the following for accrued benefits purposes:  service connection for type II diabetes mellitus, effective from April 12, 2001; service connection for peripheral neuropathy of the left lower extremity, effective from February 15, 2002; service connection for peripheral neuropathy of the right lower extremity, effective from February 15, 2002; service connection for peripheral neuropathy of the left upper extremity, effective from February 15, 2002; service connection for peripheral neuropathy of the right upper extremity, effective from February 15, 2002; service connection for erectile dysfunction, effective from April 12, 2001; special monthly compensation on account of the loss of use of a creative organ, effective from April 12, 2001; and a 10 percent evaluation on account of multiple, noncompensable, service-connected disabilities, effective from April 12, 2001.

The RO notified the appellant of the accrued benefits awards by a letter dated in March 2005.  The appellant did not appeal the decision within one year of notification.  Thus, the January 2005 decision, which awarded accrued benefits, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

Subsequently, in February 2007, the appellant's representative contacted the RO and indicated that the appellant was requesting an earlier effective date for the DIC award.  In the May 2007 rating decision, the RO denied entitlement to an earlier effective date for all eight accrued benefits awards.  The appellant appealed the May 2007 decision to the Board.

The United States Court of Appeals for Veterans Claims (Court) has held that there is no such freestanding claim as a "claim for an earlier effective date."  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  A final decision can only be overcome by a request for revision based on clear and unmistakable error (CUE) or by a request to reopen based upon new and material evidence.  See 38 U.S.C.A. §§ 5108, 5109A (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(a) (2011).   In view of the appellant's claims and the issues that were developed, the Board finds no allegation of fact or law upon which relief may be granted.  To find otherwise, the Board would err in entertaining improper "claims" without imposing the strictures of finality.  Rudd, 20 Vet. App. at 300.  Accordingly, the appellant's eight claims on appeal must be dismissed as legally insufficient.  38 U.S.C.A. § 7105(d)(5).

The Board acknowledges that the RO denied the claims for earlier effective dates on the merits and, thus, gave the claims more consideration than they were due.  There is no prejudice to the appellant, however, in finding that the freestanding claims for earlier effective dates must be dismissed.  Cf. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  The VCAA sets forth the VA's duties to notify and assist claimants regarding their claims.  However, in cases such as this, when entitlement to the benefit claimed cannot be established as a matter of law, no duty to provide notice or assistance arises.  See 38 C.F.R. §§ 3.159(b)(3)(ii), 3.159(d)(3) (2011).  See also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (where the law, and not the underlying facts or development of facts are dispositive in a matter, the VCAA has no effect).

As noted previously, a final decision can be overcome by a request for revision based on CUE.  Caselaw reflects that VA must read sympathetically a self-represented appellant's claim of CUE.  See Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005); see also Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (a claim of CUE may be inferred from a sympathetic reading).

In the appellant's case, she is represented by a service organization, which has not expressly raised the issue of CUE.  Notably, the appellant has also submitted multiple statements in her own regard.  The statements primarily concern:  the disabilities that the appellant believes the Veteran had prior to his death; the relationship of these disabilities to his military service, including exposure to Agent Orange in Vietnam; and the role the disabilities played in the Veteran's death.  These statements are not relevant to the earlier effective date issues.  Notably, the appellant has been awarded DIC benefits because the Veteran's death was determined to be service connected.  The appellant has also submitted generalized statements that earlier effective dates are warranted.  Even with a sympathetic review of the appellant's statements, the Board does not find that a request for a revision of a prior final decision on the basis of CUE has been made in his case. 


ORDER

The appeal is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


